The Honorable Jim Argue State Senator 5300 Evergreen Drive Little Rock, AR 72205-1814
Dear Senator Argue:
I am writing in response to your request for my opinion on the following question:
  Is information regarding the education level of parents that is contained on the Notice of Intent to Home School form releasable after personally identifying information such as names or addresses has been redacted?
You report that you have made this request at the behest of the ArkansasDemocrat Gazette, which is interested in obtaining this information from the Arkansas Department of Education.
RESPONSE
I am attaching for your information Ark. Op. Att'y Gen. No. 2004-018, in which I addressed the precise question you have posed in response to a request tendered by Arkansas Department of Education Interim Director Tom Courtway. Without repeating my analysis in the attached Ark. Op. Att'y Gen. No 2004-104 issued to Mr. Courtway, I will merely echo my conclusion that A.C.A § 25-19-105(a)(1)(A) and A.C.A § 6-15-503(b) prohibit the disclosure of the requested information unless it has been memorialized in a separate compilation of the information contained in the Notice of Intent to Home School forms.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh
Enclosures